Stiles, J.
This case is in the same condition as Burrichter v. Cline, ante, p. 135, with the exception that the original amount in controversy was less than two hundred dollars. It must, therefore, be dismissed unless, as the appellant contends, the validity of a statute was involved in the action. But, however it might be had there been a judgment awarding the imprisonment of the appellant, the fact that there was no such judgment removes that element from the case. It was entirely competent for the appellant, at any time after his arrest, to move for his discharge on habeas corpus, or by means of any of the other writs known to the law in cases where the courts have exceeded their jurisdiction; and having never done that, but given bail instead, his right to complain ceased when final judgment ignoring and abandoning the arrest was entered.
The appeal is therefore dismissed.
Anders, C. J., and Scott, Dunbar and Hoyt, JJ., concur.